Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
step 308 in FIG. 3 should read “processing the enhanced images” instead of “processing the enhances images.”  
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pattern recognition tool in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the s" in lines 1-2 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-4, 6-8, 11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2019211846 A1 to Hyatt et al. (hereinafter Hyatt) in view of U.S. Patent Application Publication No. 2018/0374203 to Xiao et al. (hereinafter Xiao) and further in view of U.S. Patent Application Publication No. 2021/0178432 to Zeng et al. (hereinafter Zeng).
For claim 1, Hyatt as applied teaches a vision inspection system (see, e.g., the automated visual inspection system 100 in FIG. 1A-P of Hyatt) comprising: 
a sorting platform having an upper surface supporting parts for inspection (see, e.g., pars. 15 and 47 and FIGS. 1A-P of Hyatt, which teach the inspection line 20 having an upper surface for supporting the item 30 to be inspected for sorting purposes); 
an inspection station positioned adjacent the sorting platform (see, e.g., the camera assembly 101 mounted on the mounting surface 40 via the mount 108 in FIGS. 1A-P of Hyatt; the examiner interprets the camera assembly 101, which is mounted on the adjacent mounting surface and hence positioned next, i.e., adjacent, to the claimed sorting platform as the claimed inspection station), the inspection station including an imaging device to image the parts in a field of view above the upper surface (see, e.g., the camera 102 and the field of view 104 in FIGS. 1A-P of Hyatt); and 
a vision inspection controller receiving images from the imaging device (see, e.g., the controller 130 in FIGS. 1A-P and par. 101 of Hyatt, which teaches that the controller processes the image received from the camera), the vision inspection controller processing the (see, e.g., par. 101 of Hyatt, which teaches that the controller processes the received images to determine presence of defects in the items based on a defect detection algorithm; the examiner interprets the presence of defects as the claimed inspection results and the defect detection algorithm as the claimed image analysis model), the vision inspection controller having an artificial intelligence learning module operated to customize and configure the image analysis model(see, e.g., pars. 55-56 of Hyatt, which teach that the controller uses machine learning/AI algorithms to set up a profile for the defect detection algorithm).
Hyatt as applied does not explicitly teach having an image histogram tool pre-processing the images to improve contrast of the images by redistributing lightness values of the images based on adaptive histogram equalization processing to generate enhanced images.
But in the analogous art (see, e.g., par. 3 of Xiao, which teaches that Xiao is related to machine vision applications), Xiao teaches having an image histogram tool pre-processing the images to improve contrast of the images by redistributing lightness values of the images based on adaptive histogram equalization processing to generate enhanced images (see, e.g., the histogram generation unit 122 in FIG. 3 and pars. 81-85 of Xiao, which teach constructing one or more histograms for an input image based on contextual information of each pixels in the input image using localized neighborhood windows, the modeling unit 123 in FIG. 3 and in paragraphs 98-100, which teach constructing one or models representative of a histogram of an enhanced image having improved gray-level/contrast, and the mapping unit 124 in FIG. 3 and pars. 116-119 of Xiao, which teach mapping elements, e.g., intensities, of the input image to elements of the enhanced image based on the cumulative distribution functions, which are determined based on the histograms of the input and enhanced images; the examiner interprets the above mentioned constructing and mapping as the claimed adaptive histogram equalization because it can create multiple histograms, each corresponding to a distinct section of an image, e.g., a localized neighborhood window (see, e.g., “adaptive histogram equalization” available at https://en.wikipedia.org/wiki/Adaptive_histogram_equalization)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of the images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  
While Hyatt in view of Xiao teaches using received images to determine inspection results and configure and customize the image analysis model, it does not explicitly teach that using the enhanced images to determine the inspection results and to configure and customize the image analysis model.
In the analogous art, Zeng teaches preprocessing an image (see, e.g., S02 in FIG. 2 and par. 63 of Zeng) and using the preprocessed, i.e. enhanced, image to train a deep learning neural network (see, e.g., S11 and S12 in FIG. 2 and pars. 72-73 of Zeng; the examiner interprets the training as the claimed customization and configuration of image analysis model based on the enhanced images) and determine the inspection results (see, e.g., par. 81 of Zeng, which teaches that images used for detection is preprocessed).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Hyatt-Xiao to use the preprocessed images to train and detect as taught by Zeng because doing so would improve reliability of the subsequent training process, such as feature extraction, and also improve the recognition accuracy and reduce a misjudgment ratio during the detection process (see, e.g., pars. 63, 81 and 113 of Zeng).

For claim 2, Hyatt does not explicitly teach that the image histogram tool computes a cumulative distribution function to redistribute the lightness values of the images.  
But Xiao teaches that its histogram generation unit 122 and the modeling unit 123 determines the target cumulative distribution functions used in mapping (see, e.g., pars. 74, 90, 103, and 127 of Xiao).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 3, Hyatt as applied does not teach that the image histogram tool improves image contrast in the enhanced images compared to the original images received from the imaging device.
But Xiao teaches that the enhanced image has improved contrast as its gray-level fall within the target gray level range (see, e.g., pars. 25-27 and 103 of Xiao).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 4, Hyatt as applied does not explicitly teach that the image histogram tool generates a histogram, the image histogram tool computes a cumulative distribution function based on the histogram, and the image histogram tool calculates the enhanced lightness values of the images based on the cumulative distribution function to generate the enhanced images.
But Xiao teaches that the histogram generation unit 122 generates a histogram (see, e.g., par. 55 of Xiao), the histogram generation unit 122 and the modeling unit 123 determine the target cumulative distribution functions used in mapping (see, e.g., pars. 74, 90, 103, and 127 of Xiao) and the mapping unit 124 determines the cumulative probability intensity values in the input image to be mapped to the corresponding cumulative probability intensity values in the enhanced image (see, e.g., par. 103 of Xiao).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 6, Hyatt as applied does not explicitly teach that the image histogram tool compartmentalizes the image into tiles and performs the adaptive histogram equalization processing to each of the tiles to generate the enhanced images.
But Xiao teaches identifying a portion of an image representing a neighboring window around each pixel in the input image, i.e., compartmentalizing into tiles, and performing adaptive histogram equalization, i.e., generating one or more histograms for the image and mapping elements of the input image to elements of the enhanced image based on a model representative of the histograms (see, e.g., pars. 81-87, 98-100 and 116-119 of Xiao).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 7, Hyatt as applied does not explicitly teach that the image histogram tool performs local contrast image enhancement on different areas of the image to generate the enhanced images.
But Xiao teaches identifying portions of an image with neighboring window around each pixel in the input image and performing adaptive histogram equalization to generate enhanced images, and that each neighboring window may be different from one another (see, e.g., pars. 81-87, 98-100, and 116-119 of Xiao; the examiner interprets each portion of the input image being enhanced as the claimed local contrast image enhancement on different areas). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for viewers, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 8, Hyatt teaches that the vision inspection controller includes a shape recognition tool processing the enhanced images based on the image analysis module to determine the inspection results (see, e.g., pars. 55 and 60 of Hyatt, which teach that the controller detects the external boundary of the item for the inspection stage). 

For claim 10, Hyatt as applied does not explicitly teach that the image histogram tool pre-processes the images to generate the enhanced images prior to the vision inspection controller saving the enhanced images.
But Xiao teaches preprocessing an image and storing the preprocessed image, i.e., enhanced image, to the image storage module (see, e.g., par. 72 of Xiao, which teaches that image data from the purported preprocessing, such as the histograms of the images and the information about gray-levels and intensities of pixels, are stored in the image storage module).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to preprocessing an image before storing because for data to be processed further after preprocessing, it has to be stored either temporarily or permanently at certain point before further processing such that it does not get lost. 

For claim 11, Hyatt teaches that the shape recognition tool is customized and configured by the artificial intelligence learning module (see, e.g., par. 55 of Hyatt, which teaches that the controller uses machine learning/artificial intelligence to collect information regarding 2D shapes of the item).

For claim 14, Hyatt in view of Xiao does not explicitly teach that the image analysis model changes over time based on input from the artificial intelligence learning module.
But Zeng teaches re-training the network using the images that had been used for detection to improve recognition accuracy and reduce misjudgment ratio (see, e.g., pars. 111-113; the examiner interprets Zeng’s re-training to teach the above limitation because re-training the AI learning module would change the output of the AI learning module, which would, in-turn, change the output of the defect detection algorithm over time, i.e., from the time of the initial training).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify the image analysis model of Hyatt-Xiao to be re-trained using the images that had been used for detection as taught by Zeng because doing so would update the model over time and improve recognition accuracy and reduce misjudgment ratio (see, e.g., par. 113 of Zeng).

For claim 15, Hyatt as applied teaches a vision inspection system (see, e.g., the automated visual inspection system 100 in FIG. 1A-P of Hyatt) comprising: 
a sorting platform having an upper surface supporting parts for inspection (see, e.g., pars. 15 and 47 and FIGS. 1A-P of Hyatt, which teach the inspection line 20 having an upper surface for supporting the item 30 to be inspected for sorting purposes); 
an inspection station positioned adjacent the sorting platform (see, e.g., the camera assembly 101 mounted on the mounting surface 40 via the mount 108 in FIGS. 1A-P of Hyatt; the examiner interprets the camera assembly 101, which is mounted on the adjacent mounting surface and hence positioned next, i.e., adjacent, to the claimed sorting platform as the claimed inspection station), the inspection station including an imaging device to image the parts in a field of view above the upper surface (see, e.g., the camera 102 and the field of view 104 in FIGS. 1A-P of Hyatt); and 
a vision inspection controller receiving images from the imaging device (see, e.g., the controller 130 in FIGS. 1A-P and par 101 of Hyatt, which teaches that the controller preprocesses the image received from the camera ), the vision inspection controller including a shape recognition tool processing the (see, e.g., pars. 55 and 101 of Hyatt, which teach that the controller processes the received images to detect a presence of defects in the items based on a defect detection algorithm; the examiner interprets the controller to include the claimed shape recognition tool because the controller has the boundary/shape recognition function and interprets the detected presence of defects as the claimed inspection results and the defect detection algorithm as the claimed image analysis model), the vision inspection controller having an artificial intelligence learning module operated to customize and configure the image analysis model based on the (see, e.g., pars. 55-56 of Hyatt, which teach that the controller uses machine learning/AI algorithms to setup a profile for the defect detection algorithm).
Hyatt as applied does not explicitly teach having an image histogram tool pre-processing the images to improve contrast of the images, the image histogram tool generates a histogram, the image histogram tool computes a cumulative distribution function based on the histogram, the image histogram tool calculates enhanced lightness values of the images based on the cumulative distribution function to generate enhanced images.
But in the analogous art (see, e.g., par. 3, which teaches that Xiao is related to machine vision applications), Xiao teaches having an image histogram tool pre-processing the images to improve contrast of the images by generating constructing a histogram, determining a cumulative distribution function based on the histogram and calculating lightness values of the enhanced images based on the cumulative distribution function (see, e.g., the histogram generation unit 122 in FIG. 3 and pars. 81-85 of Xiao, which teach constructing one or more histograms for an input image based on contextual information of each pixels in the input image using localized neighborhood windows, the modeling unit 123 in FIG. 3 and in paragraphs 98-100, which teach constructing one or more models representative of a histogram of an enhanced image having improved gray-level/contrast, and the mapping unit 124 in FIG. 3 and pars. 116-119 of Xiao, which teach mapping elements, e.g., intensities, of the input image to elements of the enhanced image based on the cumulative distribution functions, which are determined based on the histograms of the input and enhanced images). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for viewers, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  
While Hyatt in view of Xiao teaches using received images to determine inspection results and configure and customize the image analysis model, it does not explicitly teach that using the enhanced images to determine the inspection results and to configure and customize the image analysis model.
In the analogous art, Zeng teaches preprocessing an image (see, e.g., S02 in FIG. 2 and par. 63 of Zeng) and using the preprocessed, i.e. enhanced, image to train a deep learning neural network (see, e.g., S11 and S12 in FIG. 2 and pars. 72-73 of Zeng; the examiner interprets the training as the claimed customization and configuration of image analysis model based on the enhanced images) and determine the inspection results (see, e.g., par. 81 of Zeng, which teaches that images used for detection is preprocessed).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Hyatt-Xiao to use the preprocessed images to train and detect as taught by Zeng because doing so would improve reliability of the subsequent training process, such as feature extraction, and also improve the recognition accuracy and reduce a misjudgment ratio during the detection process (see, e.g., pars. 63, 81 and 113 of Zeng).

For claim 16, Hyatt does not explicitly teach that the image histogram tool performs adaptive histogram equalization to redistribute the lightness values of the images.
But Xiao teaches performing adaptive histogram equalization to redistribute the lightness values of the images (see, e.g., the histogram generation unit 122 in FIG. 3 and pars. 81-85 of Xiao, which teach constructing one or more histograms for an input image based on contextual information of each pixels in the input image using localized neighborhood windows, the modeling unit 123 in FIG. 3 and in paragraphs 98-100, which teach constructing one or models representative of a histogram of an enhanced image having improved gray-level/contrast, and the mapping unit 124 in FIG. 3 and pars. 116-119 of Xiao, which teach mapping elements, e.g., intensities, of the input image to elements of the enhanced image based on the cumulative distribution functions, which are determined based on the histograms of the input and enhanced images; the examiner interprets the above mentioned constructing and mapping as the claimed adaptive histogram equalization because it can create multiple histograms, each corresponding to a distinct section of an image, e.g., a localized neighborhood window (see, e.g., “adaptive histogram equalization” available at https://en.wikipedia.org/wiki/Adaptive_histogram_equalization)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of the images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 17, Hyatt as applied does not explicitly teach that the image histogram tool compartmentalizes the image into tiles and performs adaptive histogram equalization processing to each of the tiles to generate the enhanced images.
But Xiao teaches identifying a portion of an image representing a neighboring window around each pixel in the input image, i.e., compartmentalizing into tiles, and performing adaptive histogram equalization, i.e., generating one or more histograms for the image and mapping elements of the input image to elements of the enhanced image based on a model representative of the histograms (see, e.g., pars. 81-87, 98-100 and 116-119 of Xiao).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of the images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

For claim 19, Hyatt as applied teaches a method of inspecting parts (see, e.g., the automated visual inspection system 100 in FIG. 1A-P of Hyatt) comprising: 
loading the parts on an upper surface of a sorting platform inspection (see, e.g., pars. 15 and 47 and FIGS. 1A-P of Hyatt, which teach the item 30 to be inspected loaded onto the upper surface of the inspection line 20); 
imaging the parts at an inspection station positioned adjacent the sorting platform using an imaging device to image the parts on the upper surface (see, e.g., FIGS. 1A-P of Hyatt, which teach imaging the item at the camera assembly 101 mounted on the mounting surface 40 via the mount 108 using the camera 102; the examiner interprets the camera assembly 101, which is mounted on the adjacent mounting surface and hence positioned next, i.e., adjacent, to the claimed sorting platform as the claimed inspection station); 
receiving images from the imaging device at a vision inspection controller having (see, e.g., the controller 130 in FIGS. 1A-P and pars. 55 and 101 of Hyatt, which teach that the controller preprocesses the image received from the camera; the examiner interprets the controller to include the claimed shape recognition tool because the controller is capable of shape, i.e., boundary, recognition); 
processing the (see, e.g., par. 101 of Hyatt, which teaches that the controller processes the received images to determine presence of defects in the items based on a defect detection algorithm; the examiner interprets the presence of defects as the claimed inspection results and the defect detection algorithm as the claimed image analysis model); and 
customizing the image analysis model using an artificial intelligence learning module to configure the image analysis model (see, e.g., pars. 55-56 of Hyatt, which teach that the controller uses machine learning/AI algorithms and received images to set up a profile for the defect detection algorithm).
Hyatt as applied does not explicitly teach having an image histogram tool pre-processing the images to improve contrast of the images by redistributing lightness values of the images based on adaptive histogram equalization processing to generate enhanced images.
But in the analogous art (see, e.g., par. 3 of Xiao, which teaches that Xiao is related to machine vision applications), Xiao teaches having an image histogram tool pre-processing the images to improve contrast of the images by redistributing lightness values of the images based on adaptive histogram equalization processing to generate enhanced images (see, e.g., the histogram generation unit 122 in FIG. 3 and pars. 81-85 of Xiao, which teach constructing one or more histograms for an input image based on contextual information of each pixels in the input image using localized neighborhood windows, the modeling unit 123 in FIG. 3 and in paragraphs 98-100, which teach constructing one or models representative of a histogram of an enhanced image having improved gray-level/contrast, and the mapping unit 124 in FIG. 3 and pars. 116-119 of Xiao, which teach mapping elements, e.g., intensities, of the input image to elements of the enhanced image based on the cumulative distribution functions, which are determined based on the histograms of the input and enhanced images; the examiner interprets the above mentioned constructing and mapping as the claimed adaptive histogram equalization because it can create multiple histograms, each corresponding to a distinct section of an image, e.g., a localized neighborhood window (see, e.g., “adaptive histogram equalization” available at https://en.wikipedia.org/wiki/Adaptive_histogram_equalization)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of images for viewers, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  
While Hyatt in view of Xiao teaches using received images to determine inspection results and configure and customize the image analysis model, it does not explicitly teach that using the enhanced images to determine the inspection results and to configure and customize the image analysis model.
In the analogous art, Zeng teaches preprocessing an image (see, e.g., S02 in FIG. 2 and par. 63 of Zeng) and using the preprocessed, i.e. enhanced, image to train a deep learning neural network (see, e.g., S11 and S12 in FIG. 2 and pars. 72-73 of Zeng; the examiner interprets the training as the claimed customization and configuration of image analysis model based on the enhanced images) and determine the inspection results (see, e.g., par. 81 of Zeng, which teaches that images used for detection is preprocessed).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Hyatt-Xiao to use the preprocessed images to train and detect as taught by Zeng because doing so would improve reliability of the subsequent training process, such as feature extraction, and also improve the recognition accuracy and reduce a misjudgment ratio during the detection process (see, e.g., pars. 63, 81 and 113 of Zeng).

For claim 20, Hyatt as applied does not explicitly teach that pre-processing the images using the image histogram tool includes generating a histogram based on the image, computing a cumulative distribution function based on the histogram, and calculating enhanced lightness values of the images based on the cumulative distribution function to generate the enhanced images.
But Xiao teaches that generating a histogram based on the image (see, e.g., par. 55 of Xiao), determining the target cumulative distribution functions for mapping (see, e.g., pars. 74, 90, 103, and 127 of Xiao) and mapping the intensity values in the input image to the corresponding intensity values in the enhanced image (see, e.g., par. 103 of Xiao).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt’s controller to preprocess and generate an enhanced image as taught by Xiao because the proposed modification would improve interpretability and perception of information of the images for the subsequent processing, making the visual content of the processed images to be useful for machine vision application (see, e.g., par. 3 of Xiao).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Xiao and Zeng and further in view of U.S. Patent Application Publication No. 2017/0270664 to Hoogi et al. (hereinafter Hoogi).
For claim 5, Hyatt in view of Xiao and Zeng does not explicitly teach that the adaptive histogram equalization processing uses contrast limited adaptive histogram equalization (CLAHE) processing.
But in the analogous art, Hoogi teaches applying CLAHE for the preprocessing (see, e.g., par. 104 of Hoogi).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify Hyatt and Xiao’s teaching to use the CLAHE because the CLAHE would improve contrast while preventing enhancement of noise (see, e.g., par. 104 of Hoogi).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Xiao and Zeng and further in view of U.S. Patent Application Publication No. 2019/0180097 to Ferguson et al. (hereinafter Ferguson).
For claims 9 and 18, Hyatt in view of Xiao and Zeng does not explicitly teach that the shape recognition tool is used for optical character recognition of the enhanced images after the image histogram tool pre-processes the images.
But in the analogous art, Ferguson teaches performing an OCR on an image that has been pre-processed, i.e., aligned and cleaned for better OCR results (see, e.g., pars. 23-24 and 31-32 of Ferguson).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to modify the controller of Hyatt in view of Xiao to perform an OCR after pre-processing as taught by Ferguson because the proposed modification would allow further analysis, (see, e.g., par. 32 of Ferguson).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Xiao and Zeng and further in view of U.S. Patent Application Publication No. 20200360968 to Nygaard et al. (hereinafter Nygaard).
For claim 13, Hyatt in view of Xiao and Zeng does not explicitly teach a sorting device positioned adjacent the sorting platform, the sorting device including a part manipulator configured to interface with the parts for sorting the parts based on the inspection results.
But in the analogous art, Nygaard teaches a vision-guided robots 21 that are located adjacent to the conveyor, i.e., sorting platform, and have the grippers 17 to pick up any part passing the inspection (see, e.g., pars. 93-94 of Nygaard).  It would be obvious to one of ordinary skill in the art at the time of the claimed invention to add the robots of Nygaard adjacent to the system of Hyatt in view Xiao because doing so would offer smooth motion in high speed application, integration with vision system, slim designs for narrow spaces, and handling of multiple parts and part families (see, e.g., pars. 95-100 of Nygaard).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see appended Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669